DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Examiner notes that Applicant provides a limiting definition of the phrase “Computer readable storage medium” that specifically excludes signals and other transitory media.  Accordingly, the use of the phrase “computer readable storage medium” does not give rise to a rejection of those claims under 35 U.S.C. 101.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11 and 17 of copending Application No. 16/706329 in view of U.S. Patent Application Publciation No. 2005/0063547 by Berzanskis et al. 
As to claims 1, 8 and 15, the ‘329 Application discloses a method/system/computer program product comprising (Claim 11: A method, comprising): 
finding, by a quantum resource manager executed by a processor, a recommended quantum routing path for routing data from a first data center to a second data center via a pair of entangled quantum particles (Claim 11: determining, by a processing system including a processor, that requested communications between a first communication node and a second communication node are to be established via quantum teleportation between the first communication node and the second communication node; identifying, by the processing system, a network path of a plurality of network paths according to a quantum channel, wherein quantum entanglement is established between the first and second communication nodes based on transportation of a first quantum entangled object of a first group of quantum entangled objects via a first path segment of the network path); 
instructing, by the quantum resource manager, a first quantum node associated with the first data center and a second quantum node associated with the second data center to establish a quantum channel that facilitates the recommended quantum routing path (Claim 11: determining, by a processing system including a processor, that requested communications between a first communication node and a second communication node are to be established via quantum teleportation between the first communication node and the second communication node; identifying, by the processing system, a network path of a plurality of network paths according to a quantum channel, wherein quantum entanglement is established between the first and second communication nodes based on transportation of a first quantum entangled object of a first group of quantum entangled objects via a first path segment of the network path); and 
preparing, by the quantum resource manager, a classical communications channel to carry a measurement result of an interaction of a qubit of one quantum particle in the pair of entangled quantum particles from the first data center to the second data center Claim 11: facilitating, by the processing system, a classical communication channel between the first and second communication nodes, to carry an exchange of quantum state information that facilitates an exchange of information between the first and second communication nodes via the quantum channel). 
The ‘329 Application does not expressly disclose where the classical communications channel is an IPSec encrypted tunnel.
Berzanskis discloses where the classical communications channel is an IPSec encrypted tunnel (Berzanskis: Fig 3; Page 3, Sec 37 and Page 4, Sec 50; classical encryption layer (disclosed as IPSec) in a parallel channel to the QKD channel).
The ‘329 Application and Berzanskis are analogous art because they are from the common area of quantum communication.
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the instant application to use the IPSec channel of Berzanskis in the system of the ‘329 Application.  The rationale would have been to uses a well known means to protect data in the classical communications channel (Berzanskis: Page 4, Sec 50).
This is a provisional nonstatutory double patenting rejection. 

Allowable Subject Matter
Claims 2-7, 9-14 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the art of record discloses, individually or in reasonable combination, the described limitation of finding a recommended quantum routing path between a pair of nodes via a pair of entangled quantum particles in response to detecting an issue with an IPsec encrypted tunnel between the nodes in the context of a system as described in the independent claims.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2004/0078421 by Routt discloses servers connected with quantum and IPSec channels
U.S. Patent Application Publication No. 2006/0212936 by Berzanskis et al. discloses integrating QKD and IPSec
U.S. Patent No. 7,161,929 to O’Neill et al. discloses routing in a packet switching network
U.S. Patent Application Publication No. 2008/0089696 by Furuta discloses a quantum communication system
U.S. Patent Application Publication No. 2010/0129073 by Hamana et al. discloses a two channel quantum communication system
U.S. Patent No. 9,800,352 to Frohlich et al. discloses a quantum communication system

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S MCNALLY whose telephone number is (571)270-1599. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469)295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL S. MCNALLY
Primary Examiner
Art Unit 2432



/Michael S McNally/Primary Examiner, Art Unit 2432